Case 2:20-cv-12711-LJM-DRG ECF No. 12, PageID.125 Filed 11/25/20 Page 1 of 17




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

MICHAEL OLIVER,

       Plaintiff,                   CASE NO. 20-12711
                                    HON. LAURIE J. MICHELSON
-vs-

DONALD BUSSA, in his
Individual and official capacity,
STEPHEN CASSINI, an individual
And the CITY OF DETROIT,
Jointly and Severally,

       Defendants.

 DAVID A. ROBINSON (P38754)              PATRICK M. CUNNINGHAM
 BRANDON MCNEAL (P81300)                 (P67643)
 Robinson and Associates, P.C.           City of Detroit Law Department
 Attorneys for Plaintiff                 Attorneys for City of Detroit and Bussa
 28145 Greenfield Rd., Suite 100         2 Woodward Avenue, Suite 500
 Southfield, MI 48076                    Detroit, MI 48226
 (248) 423-7234                          (313) 237-5032
 davidrobinsonlaw@gmail.com              cunninghamp@detroitmi.gov

 THOMAS E. KUHN (P37924)                 AUDREY J. FORBUSH (P41744)
 Co-Counsel for Plaintiff                Plunkett Cooney
 615 Griswold Street, Ste. 515           Attorneys for Defendant Cassini
 Detroit, MI 48226                       111 E. Court St., Ste. 1B
 (313) 963-522                           Flint, MI 48502
 tekuhn@ahol.com                         aforboush@plunkettcooney.com

       DONALD BUSSA’S ANSWER TO PLAINTIFF’S COMPLAINT



                                     1
Case 2:20-cv-12711-LJM-DRG ECF No. 12, PageID.126 Filed 11/25/20 Page 2 of 17




NOW COMES Defendant DONALD BUSSA, by and through his counsel, and for

his answer to Plaintiff’s complaint, states as follows:

                                      PARTIES

   1. Answering paragraph 1 of plaintiff’s complaint, defendant lacks knowledge

      or information sufficient to form a belief as to the truth of the allegations in

      this paragraph, and therefore denies the allegations.

   2. Answering paragraph 2 of plaintiff’s complaint, defendant lacks knowledge

      or information sufficient to form a belief as to the truth of the allegations in

      this paragraph, and therefore denies the allegations.

   3. Answering paragraph 3 of plaintiff’s complaint, the City of Detroit is a

      municipal corporation located in Wayne County, Michigan.

   4. Answering paragraph 4 of plaintiff’s complaint, defendant lacks knowledge

      or information sufficient to form a belief as to the truth of the allegations in

      this paragraph, and therefore denies the allegations.

                           JURISDICTION AND VENUE

   5. Answering paragraph 5 of plaintiff’s complaint, defendant lacks knowledge

      or information sufficient to form a belief as to the truth of the allegations in

      this paragraph, and therefore denies the allegations.




                                           2
Case 2:20-cv-12711-LJM-DRG ECF No. 12, PageID.127 Filed 11/25/20 Page 3 of 17




   6. Answering paragraph 6 of plaintiff’s complaint, defendant lacks knowledge

      or information sufficient to form a belief as to the truth of the allegations in

      this paragraph, and therefore denies the allegations.

   7. Answering paragraph 7 of plaintiff’s complaint, defendant lacks knowledge

      or information sufficient to form a belief as to the truth of the allegations in

      this paragraph, and therefore denies the allegations.

   8. Answering paragraph 8 of plaintiff’s complaint, defendant denies the

      allegations contained therein for the reason that they are untrue in the manner

      and form alleged.

                            FACTUAL ALLEGATIONS

   9. Answering paragraph 9 of plaintiff’s complaint, defendant denies the

      allegations contained therein for the reason that they are untrue in the manner

      and form alleged.

   10.Answering paragraph 10 of plaintiff’s complaint, defendant lacks knowledge

      or information sufficient to form a belief as to the truth of the allegations in

      this paragraph, and therefore denies the allegations.

   11.Answering paragraph 11 of plaintiff’s complaint, defendant lacks knowledge

      or information sufficient to form a belief as to the truth of the allegations in

      this paragraph, and therefore denies the allegations.



                                          3
Case 2:20-cv-12711-LJM-DRG ECF No. 12, PageID.128 Filed 11/25/20 Page 4 of 17




   12.Answering paragraph 12 of plaintiff’s complaint, defendant lacks knowledge

      or information sufficient to form a belief as to the truth of the allegations in

      this paragraph, and therefore denies the allegations.

   13.Answering paragraph 13 of plaintiff’s complaint, defendant lacks knowledge

      or information sufficient to form a belief as to the truth of the allegations in

      this paragraph, and therefore denies the allegations.

   14.Answering paragraph 14 of plaintiff’s complaint, defendant lacks knowledge

      or information sufficient to form a belief as to the truth of the allegations in

      this paragraph, and therefore denies the allegations.

   15.Answering paragraph 15 of plaintiff’s complaint, defendant denies the

      allegations contained therein for the reason that they are untrue in the manner

      and form alleged.

   16.Answering paragraph 16 of plaintiff’s complaint, defendant denies the

      allegations contained therein for the reason that they are untrue in the manner

      and form alleged.

   17.Answering paragraph 17 of plaintiff’s complaint, defendant denies the

      allegations contained therein for the reason that they are untrue in the manner

      and form alleged.




                                          4
Case 2:20-cv-12711-LJM-DRG ECF No. 12, PageID.129 Filed 11/25/20 Page 5 of 17




   18.Answering paragraph 18 of plaintiff’s complaint, defendant lacks knowledge

      or information sufficient to form a belief as to the truth of the allegations in

      this paragraph, and therefore denies the allegations.

   19.Answering paragraph 19 of plaintiff’s complaint, defendant lacks knowledge

      or information sufficient to form a belief as to the truth of the allegations in

      this paragraph, and therefore denies the allegations.

   20.Answering paragraph 20 of plaintiff’s complaint, defendant lacks knowledge

      or information sufficient to form a belief as to the truth of the allegations in

      this paragraph, and therefore denies the allegations.

   21.Answering paragraph 21 of plaintiff’s complaint, defendant lacks knowledge

      or information sufficient to form a belief as to the truth of the allegations in

      this paragraph, and therefore denies the allegations.

   22.Answering paragraph 22 of plaintiff’s complaint, defendant lacks knowledge

      or information sufficient to form a belief as to the truth of the allegations in

      this paragraph, and therefore denies the allegations.

   23.Answering paragraph 23 of plaintiff’s complaint, defendant denies the

      allegations contained therein for the reason that they are untrue in the manner

      and form alleged.




                                          5
Case 2:20-cv-12711-LJM-DRG ECF No. 12, PageID.130 Filed 11/25/20 Page 6 of 17




   24.Answering paragraph 24 of plaintiff’s complaint, defendant denies the

      allegations contained therein for the reason that they are untrue in the manner

      and form alleged.

   25.Answering paragraph 25 of plaintiff’s complaint, defendant lacks knowledge

      or information sufficient to form a belief as to the truth of the allegations in

      this paragraph, and therefore denies the allegations.

   26.Answering paragraph 26 of plaintiff’s complaint, including all subparagraphs,

      defendant denies the allegations contained therein for the reason that they are

      untrue in the manner and form alleged.

                                    COUNT I
                          42 USC 1983 AGAINST BUSSA

   27.Answering paragraph 27 of plaintiff’s complaint, defendant incorporates his

      preceding responses.

   28.Answering paragraph 28 of plaintiff’s complaint, defendant lacks knowledge

      or information sufficient to form a belief as to the truth of the allegations in

      this paragraph, and therefore denies the allegations.

   29.Answering paragraph 29 of plaintiff’s complaint, including all subparagraphs,

      defendant denies the allegations contained therein for the reason that they are

      untrue in the manner and form alleged.




                                          6
Case 2:20-cv-12711-LJM-DRG ECF No. 12, PageID.131 Filed 11/25/20 Page 7 of 17




   30.Answering paragraph 30 of plaintiff’s complaint, defendant denies the

      allegations contained therein for the reason that they are untrue in the manner

      and form alleged.

                                COUNT II
 MUNICIPAL LIABILITY AGAINST DEFENDANT CITY OF DETROIT
                          UNDER 42 USC 1983
  31.Answering paragraph 31 of plaintiff’s complaint, defendant incorporates his

preceding responses.

   32.Answering paragraph 32 of plaintiff’s complaint, including all subparagraphs,

defendant denies the allegations contained therein for the reason that they are untrue

in the manner and form alleged.

   33.Answering paragraph 33 of plaintiff’s complaint, defendant denies the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

   34.Answering paragraph 34 of plaintiff’s complaint, including all subparagraphs,

defendant denies the allegations contained therein for the reason that they are untrue

in the manner and form alleged.

                          COUNT III
          EQUAL PROTECTION UNDER THE 14th AMENDMENT

   35.Answering paragraph 35 of plaintiff’s complaint, defendant incorporates his

preceding responses.

                                          7
Case 2:20-cv-12711-LJM-DRG ECF No. 12, PageID.132 Filed 11/25/20 Page 8 of 17




   36.Answering paragraph 36 of plaintiff’s complaint, defendant lacks knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore denies the allegations.

   37.Answering paragraph 37 of plaintiff’s complaint, defendant denies the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

   38.Answering paragraph 38 of plaintiff’s complaint, including all

subparagraphs, defendant denies the allegations contained therein for the reason

that they are untrue in the manner and form alleged.

                         COUNT IV
                    ELLIOTT LARSON (sic)
VIOLATION OF PUBLIC ACCOMMODATION OF PUBLIC SERVICE AT
         MCL 37.2301 AGAINST THE CITY OF DETROIT

 This count of plaintiff’s complaint has been remanded to the Wayne County
                  Circuit Court. See ECF No. 9, PageID.120

   39.Answering paragraph 39 of plaintiff’s complaint, defendant incorporates his

preceding responses.

   40.Answering paragraph 40 of plaintiff’s complaint, defendant denies the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.




                                            8
Case 2:20-cv-12711-LJM-DRG ECF No. 12, PageID.133 Filed 11/25/20 Page 9 of 17




   41.Answering paragraph 41 of plaintiff’s complaint, defendant denies the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

   42.Answering paragraph 42 of plaintiff’s complaint, defendant denies the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

   43.Answering paragraph 43 of plaintiff’s complaint, including all subparagraphs,

defendant denies the allegations contained therein for the reason that they are untrue

in the manner and form alleged.

   44.Answering paragraph 44 of plaintiff’s complaint, defendant lacks knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore denies the allegations.

   45.Answering paragraph 45 of plaintiff’s complaint, defendant lacks knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore denies the allegations.

   46.Answering paragraph 46 of plaintiff’s complaint, defendant denies the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.



                                          9
Case 2:20-cv-12711-LJM-DRG ECF No. 12, PageID.134 Filed 11/25/20 Page 10 of 17




   47.Answering paragraph 47 of plaintiff’s complaint, defendant lacks knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore denies the allegations.

                               COUNT V
                       NEGLIGENCE AGAINST CASSINI

 This count of plaintiff’s complaint has been remanded to the Wayne County
                  Circuit Court. See ECF No. 9, PageID.120

   48.Answering paragraph 48 of plaintiff’s complaint, defendant lacks knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore denies the allegations.

   49.Answering paragraph 49 of plaintiff’s complaint, defendant lacks knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore denies the allegations.

   50.Answering paragraph 50 of plaintiff’s complaint, including all

subparagraphs, defendant lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in this paragraph, and therefore denies the

allegations.

                           COUNT VI
         INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

 This count of plaintiff’s complaint has been remanded to the Wayne County
                  Circuit Court. See ECF No. 9, PageID.120

                                           10
Case 2:20-cv-12711-LJM-DRG ECF No. 12, PageID.135 Filed 11/25/20 Page 11 of 17




   51.Answering paragraph 51 of plaintiff’s complaint, defendant incorporates his

preceding responses.

   52.Answering paragraph 52 of plaintiff’s complaint, including all

subparagraphs, defendant denies the allegations contained therein for the reason

that they are untrue in the manner and form alleged.

   53.Answering paragraph 53 of plaintiff’s complaint, including all

subparagraphs, defendant denies the allegations contained therein for the reason

that they are untrue in the manner and form alleged.

   54.Answering paragraph 54 of plaintiff’s complaint, defendant denies the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

                                COUNT VII
                             GROSS NEGLIGENCE

 This count of plaintiff’s complaint has been remanded to the Wayne County
                  Circuit Court. See ECF No. 9, PageID.120

   55.Answering paragraph 55 of plaintiff’s complaint, defendant incorporates his

preceding responses.

   56.Answering paragraph 56 of plaintiff’s complaint, including all

subparagraphs, defendant denies the allegations contained therein for the reason

that they are untrue in the manner and form alleged.

                                         11
Case 2:20-cv-12711-LJM-DRG ECF No. 12, PageID.136 Filed 11/25/20 Page 12 of 17




   57.Answering paragraph 57 of plaintiff’s complaint, defendant denies the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

   58.Answering paragraph 58 of plaintiff’s complaint, defendant denies the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

   59.Answering paragraph 59 of plaintiff’s complaint, defendant denies the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

   60.Answering paragraph 60 of plaintiff’s complaint, defendant denies the

allegations contained therein for the reason that they are untrue in the manner and

form alleged.

   61.Answering paragraph 61 of plaintiff’s complaint, defendant lacks knowledge

or information sufficient to form a belief as to the truth of the allegations in this

paragraph, and therefore denies the allegations.

   62.Answering paragraph 62 of plaintiff’s complaint, defendant denies the

allegations contained therein for the reason that they are untrue in the manner and

form al



                                           12
Case 2:20-cv-12711-LJM-DRG ECF No. 12, PageID.137 Filed 11/25/20 Page 13 of 17




   WHEREFORE, Defendant requests that this Honorable Court dismiss

Plaintiff’s complaint with prejudice, and award Defendant costs and attorney fees

wrongfully incurred.

                                      Respectfully submitted,

                                       /s/ Patrick M. Cunningham
                                      PATRICK M. CUNNINGHAM (P67643)
                                      City of Detroit Law Department
                                      Attorneys for City of Detroit and Bussa
                                      2 Woodward Avenue, Suite 500
                                      Detroit, MI 48226
                                      (313) 237-5032
DATED: November 25, 2020              cunninghamp@detroitmi.gov




                                        13
Case 2:20-cv-12711-LJM-DRG ECF No. 12, PageID.138 Filed 11/25/20 Page 14 of 17




                           AFFIRMATIVE DEFENSES

   1. Governmental immunity and or qualified immunity and or testimonial

      immunity render defendants immune to plaintiff’s claims.

   2. Defendants did not violate any of Plaintiff’s clearly established constitutional

      rights.

   3. Defendants acted in good faith, without malice, within the scope of their

      employment and were performing a discretionary function.               As such,

      defendants are entitled to qualified immunity and are immune to all state

      intentional torts.

   4. Plaintiff has failed to state a claim upon which relief can be granted.

   5. Any injury suffered by plaintiff was proximately caused by their own conduct

      and/or the conduct of third parties.

   6. Any injury suffered by plaintiff was proximately caused by their own

      wrongdoing, including serious wrongdoing that gives rise to the wrongful

      conduct defense.

   7. Plaintiff failed to mitigate their damages.

   8. Plaintiff’s claims are barred, in whole or in part, by the lapsing of the

      applicable statute(s) of limitation.

   9. To the extent, if any, that defendants, or anyone acting at the direction of or in

      concert with defendants, used force against plaintiff, each such use of force
Case 2:20-cv-12711-LJM-DRG ECF No. 12, PageID.139 Filed 11/25/20 Page 15 of 17




      was privileged and lawful because the force was reasonably applied in the

      execution of a lawful arrest, in the lawful performance of other police duties,

      with the plaintiff’s consent, in self-defense, or in the defense of others.

   10.At all relevant times, defendants acted with objective good faith and therefore

      have qualified immunity from liability on plaintiff’s claims.

   11.The arrest, seizure and/or imprisonment of plaintiff was supported by probable

      cause, exigent circumstances and/or a valid warrant.

   12.Plaintiff has failed to join every legal and equitable claim arising from the

      incident central to the lawsuit.

    13.Detention and/or search of plaintiff’s person or property or entry onto or into

       Plaintiff’s property, if any, was based on a valid search/arrest warrant and/or

       probable cause to believe a crime had been committed and/or reasonable

       suspicion that a crime had been committed. Search of plaintiff’s person or

       property may have also been based on consent, exigent circumstances or hot

       pursuit. Any detention and/ or search was reasonable to investigate whether

       a crime had been committed and/or to complete necessary administrative

       processing. Any custodial searches were also protective for officer safety

       and search incident to arrest/ticketing.




                                           2
Case 2:20-cv-12711-LJM-DRG ECF No. 12, PageID.140 Filed 11/25/20 Page 16 of 17




   14.The federal right supporting plaintiff’s claim is not sufficiently clear. Thus,

      defendants did not know they would violate an individual’s rights. Anderson

      v. Creighton, 483 US 635; 97 L.Ed.2d 523; 107 S.Ct. 3034 (1987).

   15.Plaintiff suffered no damages, or their damages are de minimis.

   16.Plaintiff’s claims are barred by Heck v Humphrey, 512 U.S. 477, at 486-487,

      114 S. Ct. 2364, 129 L. Ed. 2d 383 (1994).

   17.Plaintiff’s claims are barred by collateral estoppel and res judicata.

   18.The City of Detroit or Detroit Police Department did not have or otherwise

      adopt any customs, policies and/or procedures which caused or otherwise

      were the moving force behind any constitutional violations alleged in

      Plaintiff’s complaint, nor did any such alleged customs, policies and/or

      procedures originate from a decision maker with final policy making

      authority. Further, Defendants did not ratify, accept and/or otherwise condone

      any constitutional violations alleged in Plaintiff’s complaint.          Finally,

      Defendants did not act with deliberate indifference as to known or obvious

      consequences with respect to the activities alleged in Plaintiff’s complaint

      and/or as to any constitutional violations, nor is there any widespread practice

      of constitutional violations and/or failure to take corrective action regarding

      the same with regard to discipline, supervision, or training.




                                          3
Case 2:20-cv-12711-LJM-DRG ECF No. 12, PageID.141 Filed 11/25/20 Page 17 of 17




                                          Respectfully submitted,

                                          /s/ Patrick M. Cunningham
                                         PATRICK M. CUNNINGHAM (P67643)
                                         City of Detroit Law Department
                                         Attorneys for City of Detroit and Bussa
                                         2 Woodward Avenue, Suite 500
                                         Detroit, MI 48226
                                         (313) 237-5032
DATED: November 25, 2020                 cunninghamp@detroitmi.gov




                          CERTIFICATE OF SERVICE

      I hereby certify that on November 25, 2020, I electronically filed the foregoing

with the clerk of the Court using the ECF system which will send notification and a

copy of this filing to the attorneys of record.




                              /s/ Patrick M. Cunningham




                                           4
